Citation Nr: 1317194	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  05-33 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed lumbar spine disorder to include degenerative disc disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He also served in the Army National Guard from February 1979 to January 1997 that included a period of active duty for training (ACDUTRA) in June 1995.

This matter initially came before the Board of Veterans' Appeals  (Board) from February 2004 and January 2005 rating decisions by the RO.

In a January 2008 decision, the Board reopened the Veteran's claim of service connection and remanded the matter to the RO for additional development and readjudication.  

The Board also remanded the issue for further development in February 2012, July 2012 and February 2013.  

In his Substantive Appeal, the Veteran requested a personal hearing with the Board.  However, he withdrew his request in writing in February 2007.

A review of the Virtual VA paperless claims processing system includes VA treatment records from June 2010 to August 2012.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In light of the VA opinion in February 2013, additional development remains necessary to adjudicate the claim.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In February 2012, July 2012, and in February 2013, the Board remanded the case for an additional VA examination and opinion after finding that the VA examiners did not address the question posed by the Board as to whether any current lumbar spine disability was aggravated by a June 1995 ACDUTRA injury during National the Veteran's Guard service.  

Regrettably, the August 2012 VA examiner also failed to address whether the claimed lumbar spine disability was aggravated by an injury in June 1995 during a period of ACDUTRA with the National Guard.  

Instead, in an opinion in February 2013, the examiner reiterated the prior conclusion that the condition was less likely than not incurred in or caused by the Veteran's in-service injury as the Veteran had a work-related back injury and the 1995 back injury in the National Guard was self limiting.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

Thus, another addendum opinion is needed from the August 2012 VA examiner to address whether the Veteran's lumbar spine disability was aggravated by the June 1995 injury during ACDUTRA in the National Guard.  

By way of history, a June 1995 Statement of Medical Examination and Duty Status showed that the Veteran complained of having back pain after lifting boxes onto a truck.  A medical opinion in the report indicated that the accident was incurred in the line of duty.  

A Unit Member noted that the Veteran was present for duty and was on ACDUTRA during the time of the injury.  Additional medical records from Womack Army Medical Center confirmed that the Veteran was treated for low back strain in June 1995.  

It was also noted that the prior medical history included the notation that he had two earlier back operations with the last one being performed in 1987.  An examination at that time revealed that back flexion caused pain.  Straight leg raising was negative.  The assessment was that of low back strain.  The Veteran was placed on profile for 7 days.  On a report of medical history in August 1995, the Veteran reported having recurrent back pain.  

The private treatment records dated prior to June 1995 showed that the Veteran had sustained various back injuries at work in the private sector and in connection with motor vehicle accidents.  These records documented that the Veteran had complaints of chronic musculoskeletal low back pain in September 1974 after lifting a heavy box at work.  He underwent a laminectomy in March 1982.  In June 1983, acute lumbosacral strain was assessed, and the Veteran reported experiencing back pain after heavy lifting while in the Reserve.  In May 1984 and September 1986, musculoskeletal ligamentous strain was diagnosed.  In October 1987, a ruptured lumbar disc at L5-S1 on the left was diagnosed, and the Veteran underwent a lumbar laminectomy.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to return the Veteran's claims file to the examiner who conducted the August 2012 VA examination and rendered the February 2013 VA opinion.  If this examiner is unavailable, another appropriate examiner should review the claims folder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the pre-existing lumbar spine disability increased in severity beyond the natural progression due to the injury sustained during the period of ACDUTRA in June 1995, when the Veteran strained his low back lifting items onto a truck. 

If the examiner cannot distinguish between the symptomatology caused by events during National Guard service in June 1995 from the Veteran's nonservice-connected injuries, the examiner should so state and provide an explanation as to why that is so.  

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


